Mr. Justice Raney
delivered the opinion of the court:
The appeal was entered in term, but the appeal bond was not tendered or approved until after the adjournment of the term, when, within the thirty days allowed by the act of 1877, (chapter 3008) it was presented to and approved by the Clerk. Relying, upon the doctrine of Hall vs. Pinney, 13th Fla., 593, decided about A. D. 1870, it is moved to dismiss the appeal because it was not perfected by the Circuit Judge approving the bond during the term. In Alvord, Kellogg & Campbell vs. Little, 16 Fla., 158, decided in 1877, after the passage of chapter 3008, the second section of which provides that in all cases the bond maj? be approved by either the Judge or the Clerk, the appeal was entered in term,'but, as in this case, the bond was not approved until after the adjournment, and then, as appears by the record, it was approved by the Clerk, yet the appeal was sustained. We do not think the appeal should be dismissed. The motion will he denied, and it will be so ordered.